Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 26, 1996 (People v Harvey, 224 AD2d 713, Iv denied 88 NY2d 879, cert denied 520 US 1121), affirming a judgment of the Supreme Court, Queens County, rendered November 9, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Santucci, J. P., Altman, Friedmann and Gold-stein, JJ., concur.